DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, applicant claims a “wireless control module” in the preamble and further limits the wireless control module with “an electrically operable valve” and “a valve controller” that based on applicant’s disclosure are not part of the wireless control module, hence it is unclear what the applicant is referring to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodenbeck et al. (Pub. No. US 2007/0246550).
Regarding claim 1, Rodenbeck et al. disclose an electronic faucet (Figs. 1-70G) comprising: a spout (130); a fluid passageway (Fig. 1A) supported by the spout (130); a valve assembly including an electrically operable valve (116 or 133) positioned to control fluid flow through the fluid passageway (Fig. 1A); a valve controller (120) operative to control (paragraphs 140-141 & 224-227) the electrically operable valve (116 or 133); and a wireless control module (140, paragraphs 213-220) in communication with the valve controller (120), the wireless control module (140) including a receiver (146, paragraphs 241-242) configured to receive wireless signals from a remote transmitter (141, paragraph 247) and communicate with the valve controller (120) to control operation of the electrically operable valve (116).
Regarding claim 2, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the electrically operably valve (116 or 133) comprises a solenoid valve (paragraphs 140 & 227) including a solenoid coil and a moveable valve member operably coupled to the moveable valve member.
Regarding claim 3, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the valve controller (120) includes a circuit board (paragraph 149) coupled to the valve assembly (Fig. 1A) and a processor (168) mounted to the circuit board to control the solenoid valve.
Regarding claim 4, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the receiver (paragraph 242) comprises a Wi-Fi chip configured to communicate with a Wi-Fi network (encompassed by the disclosed wireless connection).
Regarding claim 5, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the remote transmitter (paragraph 247) comprises a voice recognition and conversion device in wireless communication with the receiver (paragraph 329).
Regarding claim 6, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the remote transmitter (141, paragraphs 213-214) comprises at least one of a smart phone, a tablet or a dedicated remote user interface in wireless communication with the receiver.
Regarding claim 7, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the wireless control module (paragraph 213) includes a body (340, or the input device mounted on the spout) defining a waterway (Figs. 9 or 19-23) in fluid communication with the valve assembly (Figs. 1A).
Regarding claim 8, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the wireless control module (input device mounted on spout) further includes a flow sensor (paragraph 146) received within the waterway (Figs. 19-23).
Regarding claim 9, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the valve controller (120) controls the electronically operable valve to dispense a predetermined amount of water based on input from the flow sensor (paragraphs 150-151).
Regarding claim 10, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the valve controller (120) monitors water usage based on input from the flow sensor (paragraphs 150-151).
Regarding claim 11, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the flow sensor comprises a magnetic flow turbine (paragraph 363).
Regarding claim 12, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the wireless control module (140) further includes a temperature sensor (paragraphs 150-151) received within the flow passage and in communication with the wireless controller (120).
Regarding claim 13, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the body (340) of the wireless control module (140) is releasably coupled between an outlet of the valve assembly and the spout (Fig. 9).
Regarding claim 14, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein a cable (paragraph 242) electrically connects the wireless control module (140) with the controller (120).
Regarding claim 15, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the receiver is a transceiver (paragraph 242) supported on a printed circuit board (paragraph 149).
Regarding claim 16, Rodenbeck et al. disclose a wireless control module (140) configured to be coupled to an electronic faucet (Figs. 1-70G) comprising: a body (mounted on spout, Figs. 19-23) defining a fluid passageway (Figs. 19-23) extending between an inlet and an outlet; an electrically operable valve (116) in fluid communication with the fluid passageway (Fig. 1A); a valve controller (120) operably coupled to the electrically operable valve (116); a receiver (146, paragraphs 241-242) configured to receive wireless signals from a remote transmitter (141, paragraph 247); a wireless controller (144) operably coupled (Fig. 1A) to the receiver (146); a cable (paragraph 242) coupled to the wireless controller (144) and in communication with the valve controller (120) to control operation (paragraphs 206-213) of the electrically operable valve (116); and a releasable coupler (340) for coupling the inlet of the fluid passageway (Fig. 1A) to an outlet of the electrically operable valve (116).
Regarding claim 17, Rodenbeck et al. disclose the wireless control module (Figs. 1-70G) wherein the receiver comprises a Wi-Fi chip configured to communicate with a Wi-Fi network (encompassed by the disclosed wireless connection).
Regarding claim 18, Rodenbeck et al. disclose the wireless control module (Figs. 1-70G) wherein the remote transmitter (paragraph 247) comprises a voice recognition and conversion device in wireless communication with the receiver (paragraph 329).
Regarding claim 19, Rodenbeck et al. disclose the wireless control module (Figs. 1-70G) wherein the remote transmitter (141, paragraphs 213-214) comprises at least one of a smart phone or a dedicated remote user interface in wireless communication with the receiver.
Regarding claim 20, Rodenbeck et al. disclose the wireless control module (Figs. 1-70G) further including a flow sensor (paragraph 146) received within the fluid passageway.
Regarding claim 21, Rodenbeck et al. disclose the wireless control module (Figs. 1-70G) wherein the valve controller (120) controls the electrically operable valve to dispense a predetermined amount of water based on input from the flow sensor (paragraphs 150-151).
Regarding claim 22, Rodenbeck et al. disclose the wireless control module (Figs. 1-70G) wherein the valve controller (120) monitors water usage based on input from the flow sensor (paragraphs 150-151).
Regarding claim 23, Rodenbeck et al. disclose the wireless control module (Figs. 1-70G) wherein the flow sensor comprises a magnetic flow turbine (paragraph 363).
Regarding claim 24, Rodenbeck et al. disclose the wireless control module (Figs. 1-70G) further including a temperature sensor (paragraphs 150-151) received within the fluid passageway and in communication with the wireless controller (120).
Regarding claim 25, Rodenbeck et al. disclose an electronic faucet (Figs. 1-70G) comprising: a spout (130); a fluid passageway (Fig. 1A) supported by the spout (130); a valve assembly (Fig. 1A) including an electrically operable valve (116 or 133) positioned to control fluid flow through the fluid passageway (Fig. 1A); a valve controller (120) operative to control (paragraphs 140-141 & 224-227) the electrically operable valve (116 or 133); and a library of different commands (paragraphs 214-331), wherein different commands cause the valve controller (120) to control at least one of flow rate and temperature of fluid dispensed from the spout (130).
Regarding claim 26, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the commands (paragraph 331) include at least one of a warm up command, a wash hands command, a fill object command, and a brush teeth command.
Regarding claim 27, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the warm up command causes the valve controller (120) to activate fluid flow until fluid temperature exceeds a predetermined value (paragraph 228).
Regarding claim 28, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the wash hands command causes the valve controller (120) to open the electrically operable valve (116 or 133) to activate fluid flow for a first time duration (when a hand is detected as disclosed in paragraph 331, or setting a time period as disclosed in paragraph 304), to close the electrically operable valve to pause fluid flow for a second time duration (paragraph 331 or 304), and then to open the electrically operable valve to again activate fluid flow (paragraph 331 or 304).
Regarding claim 29, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the commands are audible inputs to a voice recognition and conversion device (paragraph 329).
Regarding claim 30, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) further comprising a wireless control module (140) in communication with the valve controller (120), the wireless control module including a receiver (paragraph 242) configured to receive wireless signals from a remote transmitter (141, paragraph 247) and communicate with the valve controller (120) to control operation of the electrically operable valve (116 or 133).
Regarding claim 31, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the remote transmitter (141, paragraph 247) comprises a voice recognition and conversion device in wireless communication with the receiver (paragraph 329).
Regarding claim 32, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the remote transmitter (141, paragraphs 213-214) comprises at least one of a smart phone, a tablet or a dedicated remote user interface in wireless communication with the receiver.
Regarding claim 33, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the wash hands command (paragraph 331) further causes the valve controller (120) to close the electrically operable valve (116 or 133) to stop fluid flow after a third time duration (setting a time period as disclosed in paragraph 304).
Regarding claim 34, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) further comprising: a capacitive sensor (paragraph 214) operably coupled to the spout (130) and to the valve controller (120); a voice recognition and conversion device (paragraph 247 & 329) operably coupled to the valve controller (120); and wherein the commands include inputs to both the capacitive sensor and to the voice recognition and conversion device (paragraphs 329-331).
Regarding claim 35, Rodenbeck et al. disclose an electronic faucet (Figs. 1-70G) comprising: a spout (130); a fluid passageway (Fig. 1A) supported by the spout (130); a valve assembly (Fig. 1A) including an electrically operable valve  (116 or 133) positioned to control fluid flow through the fluid passageway (Fig. 1A); a valve controller (120) operative to control (paragraphs 140-141 & 224-227) the electrically operable valve (116 or 133) in response to a plurality of commands (paragraphs 214-331) including a wash hands command (paragraph 331); and wherein the wash hands command causes the valve controller (120) to open the electrically operable valve (116) to activate fluid flow for a first preset duration (set a desired preset time as disclosed in paragraph 304) to allow a user to wet his hands, to close the electrically operable valve to pause fluid flow for a second preset duration (set the desired time as disclosed in paragraph 304) to allow the user to apply soap, and then to open the electrically operable valve (116) to again activate fluid flow for a third preset duration to allow the user to rinse his hands (set the desired time as disclosed in paragraph 304).
Regarding claim 36, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the wash hands command (paragraph 331) further causes the valve controller (120) to close the electrically operable valve (116) to stop fluid flow after the third preset duration (set the desired time as disclosed in paragraph 304).
Regarding claim 37, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the plurality of commands are stored in a library (paragraph 149) and are configured to cause the valve controller (120) to control at least one of flow rate and temperature of fluid dispensed from the spout (130).
Regarding claim 38, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the plurality of commands (paragraphs 214-331) further include at least one of a warm up command, a fill object command, and a brush teeth command.
Regarding claim 39, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the warm up command causes the valve controller (120) to activate fluid flow until fluid temperature exceeds a predetermined value (paragraph 228).
Regarding claim 40, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the wash hands command (paragraph 331) is an audible input to a voice recognition and conversion device (paragraph 329).
Regarding claim 41, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) further comprising a wireless control module (140) in communication with the valve controller (120), the wireless control module (140) including a receiver (paragraph 242) configured to receive wireless signals from a remote transmitter (141, paragraph 247) and communicate with the valve controller (120) to control operation of the electrically operable valve (116 or 133).
Regarding claim 42, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the remote transmitter (141, paragraph 247) comprises a voice recognition and conversion device in wireless communication with the receiver (paragraph 329).
Regarding claim 43, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) wherein the remote transmitter (141, paragraphs 213-214) comprises at least one of a smart phone, a tablet or a dedicated remote user interface in wireless communication with the receiver.
Regarding claim 44, Rodenbeck et al. disclose the electronic faucet (Figs. 1-70G) further comprising: a capacitive sensor (paragraph 214) operably coupled to the spout (130) and to the valve controller (120); a voice recognition and conversion device (paragraph 247 & 329) operably coupled to the valve controller (120); and wherein the plurality of commands include inputs to both the capacitive sensor and to the voice recognition and conversion device (paragraphs 329-331).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753